DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 22-25, and of the species a. capture antibodies to HbS, Hbα chain and Hbβ chain, and b. particulate labelled colored plastic particle/phosophor particles for detectable marker, in the reply filed on 12/22/2020 is acknowledged.
Claims 1-21 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups of invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US17/17210, filed 02/09/2017, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/293,103 filed 02/09/2016.
Information Disclosure Statement
The information disclosure statement (IDS) filed 11/08/2018 is considered, initialed and is attached hereto.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 is objected to for a typographical error, namely because the claim appears to be missing the word “the” between “wherein method” recited at claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for quantifying hemoglobin S (HbS) in a patient sample by applying sample to an apparatus comprising a capture antibody with affinity to HbS, does not reasonably provide enablement for a method for quantifying hemoglobin S (HbS) by applying sample to an apparatus comprising capture .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The present claims encompass methods quantifying HbS using an apparatus comprising one or more capture antibodies having a binding affinity to HbS, Hb α chain and/or Hbβ chain. Therefore, because the claims recite “and/or”, the method broadly encompasses any of these antibodies as capture antibody or any combination of these antibodies as capture antibody/antibodies for quantifying HbS. For example, the broad claim language encompasses using for example any antibody for Hb α or Hb β chain in the alternative for quantification of HbS, and further the claim language broadly encompassing antibody to Hb α or Hb β that is not necessarily anti-HbS α or anti-HbS β chain antibody.
Regarding the state of the prior art, it was known in the art at the time that the variant form of hemoglobin that is HbS is a β chain amino acid residue mutation, namely Glu6[Wingdings font/0xE0]Val (see for example Walker, US PG Pub No. 2011/0117670A1, at paras [0040], [0041], [0049]). In particular, for the detection of HbS, the prior art taught antibodies produced using immunogen 
Based on the prior art and the level of skill of those in the art, particularly on the knowledge that it would be necessary to rely on an antibody that is known to bind at the region containing the mutation in order to quantify HbS, it is not predictable that any antibody that merely binds to either Hb at the α or β chains would or could be used in in order to quantify HbS. It would be expected that antibodies that are not specific for HbS, namely that are to sequences common to all forms of Hb at the α or β chains would bind and quantify all Hb forms present (since the various Hb forms/variants share common sequences in much of these subunits), and not accurately reflect the quantity of HbS.
The originally filed specification discloses working examples performing methods detecting HbS with a LFIA test strip using an anti-HbS rabbit monoclonal antibody as capture antibody (see e.g., para [0115] of the PG Publication describing the apparatus used in example). The antibody disclosed by the specification does appear to be an antibody that binds to the epitope containing the variant residue, the sequence found in the β chain (therefore does appear to be anti-HbS antibody that binds a sequence in the β chain). There are no other working examples which merely disclose the use of any more general antibodies with binding to Hb α or β chain.
The originally filed specification provides no guidance with regard to how to make or use the claimed invention by use of a capture antibodies/antibodies that have affinity to α or β chain subunit of hemoglobin (antibodies that are not HbS specific) as encompassed by the present broadly recited claim language.
. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite regarding the limitation “one or more capture antibodies, wherein the capture antibodies having a binding affinity to HbS, Hb α chain and/or Hb β chain” (Applicant, as noted previously above, elected iv. A specific combination from i-iii). It is not clear from the claim language if “one or more capture antibodies, wherein the capture antibodies have a binding affinity to HbS, Hbα chain and/or Hbβ chain”  is limited to for example one 
The claim language of claim 22 is further indefinite when the “one or more capture antibodies” is considered to be a plurality of different antibodies (as appears to be elected) because when considering this limitation as a plurality of antibodies (namely a plurality of antibodies to HbS, Hb alpha chain and Hb beta chain), it would be expected that an anti-HbS antibody would also be an anti-Hb beta chain antibody, considering the variant amino acid residue is present in the beta chain subunit. As such, it is not readily clear what is encompassed in the context of “affinity to HbS…or Hb beta chain”; for example it is unclear how an antibody that binds HbS is or could be different from an anti-Hb-beta chain antibody (as appears to be implied by the claim language listing them in alternative form), since it would be expected that an anti-HbS antibody would necessarily be an antibody that binds at the variant position in the beta chain subunit.
Claim 22 recites the limitation "the diagnostic or screening test" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim previously only make reference to providing the diagnostic or screening apparatus of claim 1”, it is not readily clear from the claim language that the test is the apparatus because of inconsistent claim language. It is suggested Applicant amend line 5 in order to recite “administering the sample to the diagnostic or screening apparatus” such that it is clear that the method encompassing administering sample to the apparatus.
Claim 23 recites “wherein the method is configured to provide a quantitative measure of HbS in the sample within about 30 minutes or less”. The present instance of the language 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	Claim 24 recites the limitation “to assist in monitoring or guiding the transfusion therapy of sickle cell disease (SCD) patients”. The limitation “assist in monitoring or guiding the transfusion therapy”, under broadest reasonable interpretation, covers “assisting in monitoring” or “guiding” therapy solely within the human mind, and as such is a limitation corresponding to abstract ideas. When considered under broadest reasonable interpretation, “assisting in monitoring or guiding the transfusion therapy” could merely amount to observing the results of the assay and forming an evaluation, judgement or opinion in one’s mind. See 2019 Guidance, regarding groupings of abstract ideas. 
 Step 2A, Prong 2
	The above discussed limitation is itself an abstract idea, and as such not a practical application thereof. The claim fails to recite any particular active method steps which amount to 
	In addition to the judicial exception, see the claim further includes “providing a sample from a patient”, “providing the diagnostic or screening apparatus”, the apparatus comprising a chromatography matrix with a detection antibody with affinity to Hb conjugated to a detectable marker, and one or more capture antibodies, the one or more antibodies having a binding affinity to HbS, Hb α chain and/or Hb β chain, “administering the sample to the diagnostic or screening test”, and “measuring an intensity of the detectable marker to quantify the HbS in the sample”. Such steps of providing a sample from a patient, providing a diagnostic apparatus as claimed, and administering sample to the apparatus to measure the intensity of the detectable marker are insufficient to integrate the juridical exception because the purpose is merely to obtain the data. Such steps fail to go beyond insignificant extra-solution activity (see also MPEP 2106.05(g)). 
	Furthermore, these data gathering steps are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional elements of the claims (as indicated above in addition to the abstract idea) do not add significantly more to the judicial exception(s). The additionally recited claim limitations/elements fail to go beyond routine and conventional activity, and as such fail to impose meaningful limits on the claims scope.
For example, see Kanter et al., Validation of a novel point of care testing device for sickle cell disease, BMC Medicine, 12, (2015), p. 225 (8 pages, published 09/16/2015, see IDS entered 11/08/2018). For example, Kanter teach  a method for quantifying HbS in a patient 
Similarly see also McGann et al., Characteristics of a rapid, point-of-care lateral flow immunoassay for the diagnosis of sickle cell disease, Am. J. Hematol., 91, (2016), p. 205-210 (published online 11/04/2015) disclosing methods using the sickle SCAN POC device (abstract) to quantify HbS in a sample applied to the device based on the measured intensity from the captured particle (Figures 1 and 2, page 206, col. 1, para 2 to col. 2, para 1, page 208, col. 2, para 1). 
Notably also such immunochromatographic lateral flow immunoassay devices were well known and routinely used in the assay art for detection of hemoglobin and variants thereof. See also for example Miyazaki et al., US PG Pub No. 2011/0311989A1, teaching a lateral flow test strip for detection of glycated hemoglobin (paras [0003], [0047], [0048]). Also Rutter et al., US PG Pub No. 2011/0070658A1, teaching an immunochromatographic strip device comprising capture antibody having affinity to HbA, HbS and HbC (abstract, Figure 2, para [0041]).
In view of the above evidence, the claimed steps, when considered alone or in combination, do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
Furthermore, as indicated previously above, these data gathering steps are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. While, the claims do recite a “diagnostic or screening apparatus” as claimed (a lateral-flow immunoassay comprising the detection and capture antibody as claimed), such lateral flow immunoassay devices are routine and conventional for detection in the assay art (as supported by the evidence indicated above). The claimed limitation directed to the use of the diagnostic or screening apparatus amount to no more than instructions to use a conventionally relied upon apparatus for its known detection of a variant form of hemoglobin.
 For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanter et al., Validation of a novel point of care testing device for sickle cell disease, BMC Medicine, 12, (2015), p. 225 (8 pages, published 09/16/2015).
Kanter et al. anticipates the claim as recited because Kanter teach  a method for quantifying HbS in a patient sample (see abstract and page 2, col. 2, para 3), the method comprising providing a sample from a patient, providing a diagnostic/screening apparatus that is a lateral flow immunoassay (the apparatus comprising a chromatography matrix, detection 
Regarding claim 23, see Kanter teach the test is read after 2 minutes, thereby addressing “wherein method is configured to provide a quantitative measure of HbS in the sample within 30 minutes or less”. 
Claim 24 recites, “wherein the method is configured to assist in monitoring or guiding the transfusion therapy of sickle cell disease (SCD) patients”; however the claims do not recite any additional steps specific to this intended use, and as such do not clearly further limit the claims since they do not result in any difference in how the claimed process is carried out. The cited art above addresses the claim. The limitations at claim 24 merely recite the intended results of practicing the claimed method and does not change the way in which the active method steps are performed. 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rutter et al., US PG Pub No. 2011/0070658A1.

Regarding claim 23, see Rutter encompass providing quantitative results in relatively shorts times, including less than 30 minutes, less than 20 minutes, 15 minutes (see para [0024]).
Claim 24 recites, “wherein the method is configured to assist in monitoring or guiding the transfusion therapy of sickle cell disease (SCD) patients”; however the claims do not recite any additional steps specific to this intended use, and as such do not clearly further limit the claims since they do not result in any difference in how the claimed process is carried out. In the instant case, “configured to assist in monitoring or guiding”, is interpreted as meaning the quantification of HbS itself is capable of assisting or guiding as claimed. The cited art above addresses the claim. The limitations at claim 24 merely recite the intended results of practicing the claimed method and does not change the way in which the active method steps are performed.
Regarding claim 25, see Rutter disclose methods encompassing detection of signal by way of an optical reader to detect colorimetric intensity and/or fluorescence intensity, see this is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al. in view of Kuo et al., US Patent No. 7,784,678B2.
Kanter et al. teach a method substantially as claimed (see as detailed above), see however Kanter fails to teach further comprising using an optical reader configured to detect a colorimetric intensity and/or fluorescence intensity.
Kuo et al. teach an automated analytical strip reader device (see abstract and e.g., col. 3, lines 66 to col. 4).The reader of Kuo is considered an analysis device that surrounds the entire test strip device structure, the reader of Kuo comprising an optical sensor (see Figure 1A, (500), the reaction signal reader (optical reader), shown proximal to the immunoassay device (and as such, the sample pad) see col. 4, lines 41-64)); see further the reaction signal reader is used for generating an analysis the signal, col. 5, lines 3-11. Kuo teach an object of their invention is a reader that capable of obtaining calibration information and selection of corresponding, pre stored optical reaction equation from a stored database to perform specific detection procedure; that this avoids manual operation errors that may compromise accuracy of test results (col. 1, lines 57-67). 
prima facie obvious to one having ordinary skill in the art to have modified the method of Kanter in order to further use an optical reader to detect the signal of the device of Kanter because Kuo teach such optical/fluorescence intensity readers are not subject to manual operation errors that may compromise accuracy. As such, one would be motivated to rely on such a reader in order to improve accuracy. One of ordinary skill would have a reasonable expectation of success using a reader as in Kuo because Kuo’s reader is specifically intended for receiving and reading the results of a laterally flow immunoassay device, such as that of Kanter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-36 of copending Application No. 14/725,894. 
The copending application similarly recites a method for quantifying HbS in a patient sample comprising providing a sample from a patient, providing a diagnostic or screening apparatus comprising a chromatography matrix, a detection antibody with affinity for Hb conjugated to a detectable marker, capture antibody to at least HbS (thereby addressing one or more capture antibodies to HbS, the apparatus configured as a lateral flow immunoassay, administering the sample to the apparatus, measuring intensity of the detectable marker to quantify HbS (see at least copending claims 27, which encompasses the apparatus of copending claim 5). 


Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-36 of copending Application No. 14/725,894 in view of Rutter et al. (cited previously above).
The copending application teaches a method substantially as claimed; however, fails to teach the method configured to provide a quantitative measure of HbS in the sample within 30 minutes or less.
See Rutter as cited previously in detail above, Rutter teaching methods encompassing devices that allow determination of quantitative results in relatively shorts times, including less than 30 minutes, less than 20 minutes, 15 minutes (see para [0024]). See further for example para [0059] Rutter teach selecting sample pad (for example size) such to effect release of sample and buffer. 
prima facie obvious to have modified the method of the copending application in order to configure the apparatus (namely to select device material, such as sample pad) in order to achieve measurement within 30 minutes or less as in Rutter as an obvious matter of routine optimization of experimental conditions (such as in Rutter, Rutter teaching measurement in for example 30 minutes or less, down to 5 minutes, Rutter teaching apparatus material, for example sample pad, effect time in terms of release of sample and reagent). It would be well within the level of skill of the ordinary artisan to optimize the method by optimizing apparatus material in order to achieve optimum measurement time. One of ordinary skill would have a reasonable expectation of success optimizing the method using the apparatus of the copending application because, similar to Rutter, the method of the copending application is also using a lateral flow immunoassay device (therefore, one would similar expect the ability to optimize the device for a desirable, optimum time for obtaining the measurement). 

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-36 of copending Application No. 14/725,894 in view of Kuo et al. 
The copending application teaches a method substantially as claimed; however, fails to teach further comprising using an optical reader configured to detect a colorimetric intensity and/or fluorescence intensity.
Kuo et al. is as cited in detail previously above (see above citation).
It would have been obvious to have modified the copending application with the optical/fluorescence reader of Kuo et al. for the reasons as indicated previously above (see detailed analysis previously above, as the same reasoning also applies presently). 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)